DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Status of the Claims
With this office action, currently claims 1-3, 5-16, and 19-21 are pending and the following list summarizes their status:
Claims 1, 14, and 21 have been amended
Claims 4, 17, and 18 have been cancelled
Claims 1-3, 5-16, and 19-21 are rejected under 35 U.S.C. § 103
 Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 8 Response to Rejections Under 35 USC § 112, filed 10/19/2020, with respect to indefiniteness rejection of claim 21 have been fully considered and are persuasive because the claim amendments have rendered the rejection moot. Therefore, this rejection has been withdrawn. 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 5-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ‘045 (US 20100030045 A1 - previously cited) in view of Gottlieb et al. ‘734 (US 20110319734 A1 - previously cited) and Varsavsky et al. (US 20150164371 A1).
Regarding claim 1, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining the concentration of glucose in a body of a user, said sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a first electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and a second electrochemical oxygen-based sensor ([0190]; cathodic polarization at the reference electrode is the second sensor of the dual oxygen sensor described); and sensor electronics, said sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: (a) receive a peroxide-based output signal from the peroxide-based glucose sensor, said peroxide-based output signal being indicative of a level of glucose in the user's body ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase); (b) receive a first oxygen-based output signal from the first oxygen-based sensor and a second oxygen-based output signal from the second oxygen-based sensor ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); (c) calculate a single oxygen-based signal based on said first and second oxygen- based output signals, wherein said single oxygen-based signal is indicative of said level of glucose in the user's body ([0190]; the single signal is interpreted as the current value described as a result of a comparison of currents at a the dual oxygen sensors).
(Abstract) where signal data from different electrodes is weighted and computationally fused to determine an analyte concentration ([0010]). According to Gottlieb et al. ‘734, the advantage of fusing sensor signals is that it allows for assessment of the reliability of the glucose sensor system ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Gottlieb et al. ‘045 to include sensor signal fusion as taught by Gottlieb et al. ‘734 to assess the reliability of the glucose sensor system.
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 remains silent on fusing the signals using quantitative inputs provided by EIS. Varsavsky et al. teaches a continuous glucose monitoring system that uses diagnostic information provided by EIS for each redundant electrode to assess the reliability of each electrode independently ([0231]). According to Varsavsky et al., the advantage of EIS-based fusion algorithms is that they allow for an overall CGM system that is more reliable and can scrutinize the health of each electrode autonomously without the need for a reference glucose value ([0232]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 to include fusing the signals using quantitative inputs provided by EIS as taught by Varsavsky et al. as a combination of known prior art elements in the same field of continuous glucose monitoring to yield the predictable result of creating a reliable CGM system.
Regarding claim 2, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein the sensor device is configured to be either implanted or subcutaneously disposed in the user's body (Fig. 3 and [0094]; subcutaneous sensor insertion system).
([0094] and Fig. 3 element 400; transmitter). However, Gottlieb et al. ‘045 is silent on the transmitter being configured to be worn on the user's body. It is noted, however, that the applicant's specification fails to provide details of criticality or unexpected results regarding the placement of the transmitter on the user’s body as opposed to the user’s clothing or adjacent the user. As there is no criticality or unexpected results regarding the placement of the transmitter, it would have been obvious through routine optimization to determine an appropriate position to place the transmitter with respect to the device in order to send and receive data.
Regarding claim 5, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system further including an insulin pump ([0019]; medication infusion pumps).
Regarding claim 6, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said glucose monitoring system is a closed- loop system ([0180]; can be used in a closed loop system).
Regarding claim 7, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said first electrochemical peroxide-based glucose sensor is carried on a first flex, and said first and second electrochemical oxygen-based sensors are carried on a second flex ([0110] and figs. 13A-D; the figures show multiple layouts for sensors separated between flexes).
Regarding claim 8, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said first oxygen-based sensor includes Glucose Oxidase (GOx) as a catalyst and is operated at a negative potential ([0190]; cathodic polarization is negative and measures changes in oxygen from glucose interacting with glucose oxidase).
Regarding claim 9, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said second oxygen-based sensor does not include GOx ([0078]; GOx may be substituted for other proteins or enzymes) and is operated at a negative potential ([0190]; cathodic polarization is a negative potential).
([0190]; the single current value described as a result of a comparison of currents at the dual oxygen sensors).
Regarding claim 11, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system further including a second electrochemical peroxide-based glucose sensor, wherein said first and second peroxide-based glucose sensors are redundant glucose sensors ([0010]; system can comprise a plurality of working/reference/counter electrodes for redundant measurement).
Regarding claim 12, Gottlieb et al. ‘045, as modified by Gottlieb et al. ‘734 with regard to claim 1, discloses a continuous glucose monitoring system wherein the microprocessor periodically calculates said single oxygen-based signal and compares said single oxygen-based signal to said peroxide-based output signal to diagnose whether said peroxide-based glucose sensor is functioning properly (Gottlieb et al. ‘734 [0010] and [0037]; signal data from different electrodes is weighted and computationally fused and used to assess sensor reliability).
Regarding claim 13, Gottlieb et al. ‘045, as modified by Gottlieb et al. ‘734 with regard to claim 1, discloses a continuous glucose monitoring system wherein the microprocessor determines that the peroxide-based glucose sensor is functioning properly if a difference between said single oxygen-based signal and said peroxide-based output signal exceeds a threshold value (Gottlieb et al. ‘734 [0041]; sensor drift is interpreted as a difference between sensor signals and the predetermined range is a threshold value).
Regarding claim 14, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, said sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a second electrochemical peroxide-based ([0010]; the system can comprise a plurality of working/reference/counter electrodes for redundant measurement); and an electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and sensor electronics, said sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: (a) receive a first peroxide-based output signal from the first electrochemical peroxide-based glucose sensor, said first peroxide-based output signal being indicative of the level of glucose in the user's body ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode); (b) receive a second peroxide-based output signal from the second electrochemical peroxide-based sensor, said second peroxide-based output signal being indicative of the level of glucose in the user' body  ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); (c) receive an output signal from said electrochemical oxygen-based sensor, said output signal being indicative of a measured level of oxygen in the user's body ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); 44825-1765-3966.v1 Docket Number: 040088-0452492 PATENT APPLICATION 
However, Gottlieb et al. ‘045 is silent on deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level and if the measured level of oxygen is at or above said threshold oxygen level, then fuse said first and second peroxide-based output signals to calculate a single, fused sensor glucose value for the blood glucose level in the user's body and calculate the level of glucose in the user's body based on the fused first and second peroxide-based output signal signals. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb et al. ‘734, when the concentration of oxygen is low it causes the signal to ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Gottlieb et al. ‘734 also teaches that signal data from multiple electrodes can be weighted and computationally fused to determine an analyte concentration ([0010]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb et al. ‘045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level and if the measured level of oxygen is at or above said threshold oxygen level, then fuse said first and second peroxide-based output signals to calculate a single, fused sensor glucose value for the blood glucose level in the user's body and calculate the level of glucose in the user's body based on the fused first and second peroxide-based output signal signals as taught by Gottlieb et al. ‘734 to prevent instability in the sensor signal caused by a low oxygen concentration.
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 remains silent on fusing the signals using quantitative inputs provided by EIS. Varsavsky et al. teaches a continuous glucose monitoring system that uses diagnostic information provided by EIS for each redundant electrode to assess the reliability of each electrode independently ([0231]). According to Varsavsky et al., the advantage of EIS-based fusion algorithms is that they allow for an overall CGM system that is more reliable and can scrutinize the health of each electrode autonomously without the need for a reference glucose value ([0232]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 to include fusing the signals using quantitative inputs provided by EIS as taught by Varsavsky et al. as a combination of known prior art elements in the same field of continuous glucose monitoring to yield the predictable result of creating a reliable CGM system.
Regarding claim 15, Gottlieb et al. ‘045, as modified by Gottlieb et al. ‘734 with regard to claim 14, discloses a continuous glucose monitoring system wherein if the microprocessor determines that the (Gottlieb et al. ‘734 [0057]; comparison of at least one metric to a predetermined threshold to get underlying trend), the microprocessor reverses the potential of said first electrochemical peroxide-based glucose sensor so as to convert the first electrochemical peroxide-based glucose sensor into a second oxygen-based sensor ([0190]; cathodic polarization at working electrode from dual oxygen sensor description), and calculates the level of glucose in the user's body based on respective output signals of the first and second electrochemical oxygen-based sensors ([0190]; dual oxygen sensor description).
Regarding claim 16, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein the microprocessor calculates the level of glucose in the user's body by computing a difference between the output signal of the first electrochemical oxygen-based sensor and the output signal of the second electrochemical oxygen-based sensor ([0190] the single current value described as a result of a comparison of currents at a the dual oxygen sensors).
Regarding claim 19, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said first electrochemical peroxide-based glucose sensor is carried on a first flex, and said electrochemical oxygen-based sensor is carried on a second flex ([0110] and figs 13A-D; multiple sensor flex-circuit assembly layouts exist with sensors separated on different flexes).
Regarding claim 20, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said glucose monitoring system is a closed-loop system ([0180]; can be used in a closed loop system). 
Regarding claim 21, Gottlieb et al. ‘045 discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising: receiving a first peroxide-based output signal from a first electrochemical peroxide-based glucose sensor of a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, said first peroxide-based output signal being indicative of a level of glucose in a user's body ([0190] and [0010]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode in a system comprising a plurality of working/reference/counter electrodes for redundant measurement); receiving a second peroxide-based output signal from a second electrochemical peroxide-based glucose sensor, said second peroxide-based output signal being indicative of the level of glucose in the user' body ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); receiving an output signal from an electrochemical oxygen-based sensor of the pseudo-orthogonally redundant glucose sensor device, said output signal being indicative of a measured level of oxygen in the user's body ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase).
However, Gottlieb et al. ‘045 is silent on deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level and if the measured level of oxygen is at or above said threshold oxygen level, then fusing said first and second peroxide-based output signals to calculate a single, fused sensor glucose value for the blood glucose level in the user's body and calculating the level of glucose in the user's body based on the fused first and second peroxide-based output signal signals. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb et al. ‘734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Gottlieb et al. ‘734 also teaches that signal data from multiple electrodes can be weighted and computationally fused to determine an analyte concentration ([0010]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the operations of Gottlieb et al. ‘045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at 
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 remains silent on fusing the signals using quantitative inputs provided by EIS. Varsavsky et al. teaches a continuous glucose monitoring system that uses diagnostic information provided by EIS for each redundant electrode to assess the reliability of each electrode independently ([0231]). According to Varsavsky et al., the advantage of EIS-based fusion algorithms is that they allow for an overall CGM system that is more reliable and can scrutinize the health of each electrode autonomously without the need for a reference glucose value ([0232]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the operations of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 to include fusing the signals using quantitative inputs provided by EIS as taught by Varsavsky et al. as a combination of known prior art elements in the same field of continuous glucose monitoring to yield the predictable result of creating a reliable CGM system.
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see pages 8 and 9 Response to Rejections Under 35 USC § 103, filed 10/19/2020, with respect to the prior art rejections of the claims have been fully considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant specifically challenges that the references applied in the prior rejection of record do not teach fusing a first and second peroxide-based output signals using quantitative inputs provided by EIS. This 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791  
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791